Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/381,493 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 12 recites “the attacker of the protection function”. The attacker of the protection function has not been introduced and so there is no antecedent basis. 
Appropriate correction is required.	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 is/are rejected under 35 U.S.C. 101 because the claimed inventions is/are directed to an abstract idea without significantly more. 
Claim 1
Claim 1 recites a method which is one of the four statutory categories (e.g. process).  The method involves identifying a size of a minimum search space equal to the smallest subset of passwords that can be created from the alphabet based on the rule set; calculating a complexity of the password by determining a size of an adjusted minimum search space based at least in part on an assigned amount of knowledge of the one or more rules in the rule set possessed by a potential attacker attempting to crack the password; determining a strength of the password based on at least a protection function used to store the password and a time available to crack the password with respect to the adjusted minimum search space; generating an evaluation of the password based on the calculated complexity and determined strength;. One of ordinary skill in the art can review a password and a set of rules for passwords, and in their mind calculate the minimum search space, complexity and strength of the password, and evaluate the password. Thus, the claim under its broadest reasonable interpretation recites a mental process. 
There is no recitation of additional elements in claim 1 which integrates the judicial exception into a practical application. Receiving a rule set and providing an evaluation is insignificant extra-solution activity. Receiving a rule set is merely gathering data. Providing an evaluation is insignificant post-solution activity. See MPEP 2106.04(d). 
e.g., Bilski v. Kappos, 561 U.S. 593, 612, 95 USPQ2d 1001, 1010 (2010) ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable") (citing Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978)). Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception cannot integrate a judicial exception into a practical application. The claim merely implements the abstract idea on a generic computer. 
Claim 1 does not recite an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Claim 1 does not recite any additional elements that may limit the use of the password evaluation analysis to a practical application. Thus, the claim is directed to the recited abstract idea (judicial exception). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim does not recite any additional elements that provides an inventive concept. Claim 1 recites a computing device but other additional elements of claim 1 combining with the computing device do not result in significantly more. The claim recites receiving a rule set but this is insignificant pre-solution activity, i.e. mere data gathering. The final step of providing an evaluation does not add a meaningful limitation to the process of analyzing passwords. This is merely insignificant post-solution activity. 
The recited receiving and providing evaluation steps of claim 1 are well-known, routine, and conventional. See MPEP 2106.05(d).II.i (“Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”) 
The claim does not recite any additional elements which individually or in combination amount to significantly more. Furthermore, as argued above with respect to step 2A, employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, The claim is not patent eligible.
Examiner suggests that Applicant review the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which explains how the combination of additional elements in exemplary claims integrate an exception into a practical application. 
The dependent claims do not recite any additional steps that individually or in combination with the inherited limitations of claim 1 amount to significantly more. 
Claims 2-8 are dependent claims that recite either insignificant extra-solution activity (e.g., receiving a specified order as in claim 2, extracting data as in claim 6) or further clarify the details of the mental process of evaluating passwords.  Official notice is taken that a user accessing and retrieving data (monitoring and extracting) from social media platforms as recited in claim 6 is well-known and conventional to one of ordinary skill in the art.
Independent claim 9 recites a non-transitory medium with features analogous to the features of claim 1 and does not integrate a judicial exception into a practical application and 
Independent claim 17 recites a system with a computing device, a processor, a network interface, and evaluation engine as additional elements. The claim recites features analogous to the features of claim 1 and does not integrate a judicial exception into a practical application and does not recite significantly more for the same reasons as claim 1. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a host computer (with a display) and generally attempts to link the mental process to a particular technological environment.
As indicated above, the claims depending from claims 1 do not individually or in combination recite additional elements that amount to significantly more. The remaining dependent claims depending from their respective independent claims recite features analogous to the claims depending from claim 1 discussed above and are also not patent eligible for the same reasons.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494